 

Exhibit 10.2

 

ADVISORY AGREEMENT

 

THIS ADVISORY AGREEMENT (the “Agreement”) is made this 7th day of August, 2017,
effective August 1, 2017 (the “Effective Date”), by and between BROWNIE’S MARINE
GROUP, INC., a Florida corporation (the “Company”) with its principal place of
business located at 3001 NW 25 Avenue, Suite 1, Pompano Beach, Florida 33069 and
WESLEY P. SIEBENTHAL, an individual (the “Advisor”) with his principal offices
located at 4497 Hill Ct., Orcutt, CA 93455.

 

R E C I T A L S

 

WHEREAS, the Company desires to retain the Advisor to provide certain advisory
services as hereinafter set forth.

 

WHEREAS, the Advisor desires to provide certain advisory services to the Company
in accordance with the terms and conditions contained hereinafter.

 

NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

 

1. Advisory Services. During the Term of this Agreement, the Advisor is hereby
retained by the Company serve as its Chief Technology Advisor and to provide
advisory and consulting services (the “Services”) to the Company including, but
not limited to: (i) researching, designing, and building prototype(s); and (ii)
managing production tooling for modification to current products and new
products under consideration at the Company. The Advisor shall provide such
additional Services as reasonably requested by the Company during the Term of
this Agreement.

 

2. Term; Termination. The term (“Term”) of this Agreement shall commence on the
Effective Date and end on January 31, 2018 (the “Expiration Date”). Either party
may terminate this Agreement in the event that the other party fails to perform
any of its material obligations under this Agreement, or otherwise defaults in
any of its material obligations under this Agreement, and such failure or
default continues uncured for a period of thirty (30) days following written
notice from the non-defaulting party.

 

3. Compensation; Investment Intent.

 

(a) As full and complete compensation for the Services, the Company shall issue
the Advisor two million (2,000,000) shares of the Company’s common stock (the
“Compensation Shares”), which such Compensation Shares shall be fully paid and
non-assessable upon issuance thereof.

 



 1 

  

 

(b) The Compensation Shares are “restricted securities” as that term is defined
in the Securities Act of 1933, as amended (the “Securities Act”). The Advisor
has such knowledge and experience in financial, investment and business matters
that he is capable of evaluating the merits and risks of the investment in the
Compensation Shares and represents that he: (i) has adequate means of providing
for his current financial needs and possible personal contingencies, and has no
need for liquidity of investment in the Company; (ii) can afford (a) to hold
unregistered securities for an indefinite period of time and (b) sustain a
complete loss of the entire amount of such securities; and (iii) has not made an
overall commitment to investments which are not readily marketable which is
disproportionate so as to cause such overall commitment to become excessive. The
Compensation Shares are being acquired by the Advisor solely for his account for
personal investment and not with a view to, or for resale in connection with,
any distribution. The Advisor does not intend to dispose of all or any part of
the Compensation Shares except in compliance with the provisions of the
Securities Act and applicable state securities laws and understands that the
Compensation Shares are being issued pursuant to a specific exemption under the
provisions of the Securities Act, which exemption depends, among other things,
upon the compliance with the provisions of the Securities Act.

 



(c) The Company may insert the following or similar legend on the certificate
representing the Compensation Shares, if required in compliance with the
Securities Act or state securities laws:

 

“These securities have not been registered under the Securities Act of 1933, as
amended (“Securities Act”), or any state securities laws and may not be sold or
otherwise transferred or disposed of except pursuant to an effective
registration statement under the Securities Act and any applicable state
securities laws, or an opinion of counsel satisfactory to counsel to the
Brownie’s Marine Group, Inc. that an exemption from registration under the act
and any applicable state securities laws is available.”

 

(d) The Advisor’s status shall be that of an independent contractor and not, for
any purpose, that of an employee or agent with authority to bind the Company in
any respect. All payments and other consideration made or provided to the
Advisor under this Agreement shall be made or provided without withholding or
deduction of any kind, and the Advisor shall assume sole responsibility for
discharging all tax or other obligations associated therewith.

 

4. Expenses. The Advisor shall be responsible for all expenses incurred by him
in the performance of the Services hereunder and he is not entitled to a
reimbursement by the Company for any such expenses; provided, however, should
the Advisor be requested to travel on the Company’s behalf, the Company shall
pay all reasonable travel expenses of Advisor upon prior agreement of the
parties.

 

5. Return of Documents. On termination of this Agreement or at any time upon the
request of Company, Advisor shall return to Company all documents, including all
copies thereof, and all other property relating to the business of Company
and/or its affiliates, including without limitation, the Confidential
Information (as hereinafter defined), in his possession or control.

 

 2 

  

 

6. Amendment or Assignment. No modification, waiver, amendment, discharge or
change of this Agreement shall be valid unless the same is evidenced by a
written instrument, executed by the party against which such modification,
waiver, amendment, discharge or change is sought. This Agreement is not
assignable by the Advisor without the prior written consent of the Company,
which such consent may not be forthcoming.

 

7. Confidentiality.

 

(a) In connection with the performance of the Services contemplated by this
Agreement, the Advisor may gain access to Confidential Information (as
hereinafter defined) of the Company. Confidential Information includes
information communicated orally, in writing, by electronic or magnetic media, by
visual observation, or by other means, and may be marked confidential or
proprietary, or bear a marking of like import, or which the Company states to be
confidential or proprietary, or which would logically be considered confidential
or proprietary under circumstances of its disclosure known to Advisor. No rights
or licenses to trademarks, inventions, copyrights, patents or any other
intellectual property rights are implied or granted under this Agreement or by
the conveying of Confidential Information to Advisor.

 

(b) The Advisor acknowledges and understands that: (i) Confidential Information
provides the Company with a competitive advantage (or that could be used to the
disadvantage of the Company by a competitor); (ii) the Company has a continuing
interest in maintaining the confidentiality of Confidential Information; and
(iii) the Company has a compelling business interest in preventing unfair
competition stemming from the use or disclosure of Confidential Information.

 

(c) For purposes hereof, “Confidential Information” includes, but is not limited
to, information pertaining to business plans, joint venture agreements,
licensing agreements, financial information, contracts, customers, products,
trade secrets, specifications, designs, plans, drawings, software, data,
prototypes, processes, methods, research, development or other information
relating to the business activities and operations of the Company and its
subsidiaries and affiliates.

 

(d) The Advisor agrees to keep Confidential Information confidential and, except
as authorized by the Company in writing, Advisor shall not, directly or
indirectly, use Confidential Information for any reason except to perform the
Services under this Agreement. The Advisor acknowledges that such Confidential
Information could be deemed to be material non-public information that is not
generally available to the public. The Advisor further acknowledges his
understanding that federal securities laws strictly prohibit any person who
obtains inside information, and has a duty not to disclose it such as the
Advisor, from using the information in connection with the purchase or sale of
securities.

 

(e) The restrictions in subsection (d) of this Section shall not apply to any
Confidential Information if Advisor can demonstrate that the Confidential
Information: (i) is or becomes available to the public through no breach of this
Agreement; (ii) was previously known by Advisor without any obligation to hold
it in confidence; (iii) is received from a third party free to disclose such
information without restriction; (iv) is independently developed by Advisor
without the use of the Confidential Information; (v) is approved for release by
written authorization of the Company; (vi) is required by law or regulation to
be disclosed, but only to the extent and for the purposes of such required
disclosure; or (vii) is disclosed in response to a valid order of a court or
lawful request of a governmental agency, but only to the extent of and for the
purposes of such order or request, provided that Advisor notifies the Company of
the order or request ten (10) days prior to disclosure and permits the Company
to seek an appropriate protective order.

 

 3 

  

 

8. Inventions.

 

(a) If at any time the Advisor (either alone or with others) should make,
conceive, discover or reduce to practice any invention, modification, discovery,
design, development, improvement, process, software program, work-of-authorship,
documentation, formula, data, technique, know-how, secret or intellectual
property right whatsoever or any interest therein (whether or not patentable or
registrable under copyright or similar statutes or subject to analogous
protection) (herein called “Developments”) that: (a) relates to the business
activities of the Company (or any of its subsidiaries) or any of the products or
services being developed, manufactured, sold or provided by the Company or which
may be used in relation therewith; or (b) results from the Services, such
Developments and the benefits thereof shall immediately become and/or be
considered as the sole and absolute property of the Company and its assigns as a
work for hire, and the Advisor shall promptly disclose to the Company (or any
persons designated by it) each such Development and hereby irrevocable assigns
any rights the Advisor may have or acquire in the Developments and benefits
and/or rights resulting therefrom to the Company and its assigns without further
compensation and shall communicate, without cost or delay, and without
publishing the same, all available information relating thereto (with all
necessary documentation, plans and models) to the Company. Upon disclosure of
each Development to the Company, the Advisor will at any time, at the request
and cost of the Company, sign, execute, make and do all such deeds, documents,
acts and things as the Company and its duly authorized agents may reasonably
require: (i) to apply for, obtain and vest in the name of the Company alone
(unless the Company otherwise directs) letters patent, copyrights, trademarks,
service marks or other analogous protection in any country throughout the world
and when so obtained or vested to renew and restore the same; and (ii) to defend
any opposition proceedings in respect of such applications and any opposition
proceedings or petitions or applications for revocation of such letters patent,
copyrights, trademarks, service marks or other analogous protection.

 

(b) In the event the Company is unable, after reasonable effort, to secure the
Advisor’s signature on any letters patent, copyrights, trademarks, service marks
or other analogous protection relating to a Development, whether because of the
Advisor’s physical or mental incapacity or for any other reason whatsoever, the
Advisor hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as the Advisor’s agent and attorney-in-fact, to
act for and on his behalf and stead to execute and file any such application or
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of any such letters patent, copyrights, trademarks,
service marks and other analogous protection thereon with the same legal force
and effect as if executed by the Advisor.

 

 4 

  

 

9. Waiver. Unless agreed in writing, the failure of either party, at any time,
to require performance by the other of any provisions hereunder shall not affect
its right thereafter to enforce the same, nor shall a waiver by either party of
any breach of any provision hereof be taken or held to be a waiver of any other
preceding or succeeding breach of any term or provision of this Agreement. No
extension of time for the performance of any obligation or act shall be deemed
to be an extension of time for the performance of any other obligation or act
hereunder.

 

10. Notices. All notices, demands or other communications given hereunder shall
be in writing and shall be deemed to have been duly given on the day when
delivered in person or transmitted by confirmed facsimile transmission or on the
third (3rd) calendar day after being mailed by United States registered or
certified mail, return receipt requested, postage prepaid, to the addresses
hereinabove first mentioned or to such other address as any party hereto shall
designate to the other for such purpose in the manner herein set forth.

 

11. Entire Agreement. This Agreement contains all of the understandings and
agreements of the parties with respect to the subject matter discussed herein.
All prior agreements, whether written or oral, are merged herein and shall be of
no force or effect.

 

12. Survival. Any termination of this Agreement shall not, however, affect the
ongoing provisions of this Agreement which shall survive such termination in
accordance with their terms.

 

13. Severability. The invalidity, illegality or unenforceability of any
provision or provisions of this Agreement will not affect any other provision of
this Agreement, which will remain in full force and effect, nor will the
invalidity, illegality or unenforceability of a portion of any provision of this
Agreement affect the balance of such provision. In the event that any one or
more of the provisions contained in this Agreement or any portion thereof shall
for any reason be held to be invalid, illegal or unenforceable in any respect,
this Agreement shall be reformed, construed and enforced as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

14. Governing Law. This Agreement shall become valid when executed and accepted
by Company. This Agreement shall be construed in accordance with the laws of the
State of Florida, without an application of the principles of conflicts of laws.
Anything in this Agreement to the contrary notwithstanding, the Advisor shall
conduct the Advisor’s business in a lawful manner and faithfully comply with
applicable laws or regulations of the state, city or other political subdivision
in which the Advisor is located.

 

15. Enforcement. Any suit, action or proceeding with respect to this Agreement
shall be brought in the state or federal courts located in Broward County in the
State of Florida. The parties hereto hereby accept the exclusive jurisdiction
and venue of those courts for the purpose of any such suit, action or
proceeding. The parties hereto hereby irrevocably waive, to the fullest extent
permitted by law, any objection that any of them may now or hereafter have to
the laying of venue of any suit, action or proceeding arising out of or relating
to this Agreement or any judgment entered by any court in respect thereof
brought in Broward County, Florida, and hereby further irrevocably waive any
claim that any suit, action or proceeding brought in Broward County, Florida has
been brought in an inconvenient form.

 

 5 

  

 

16. Binding Nature, No Third Party Beneficiary. The terms and provisions of this
Agreement shall be binding upon and inure to the benefit of the parties, and
their respective successors and assigns. This Agreement is not assignable by the
Advisor without the prior written consent of the Company.

 

17. Counterparts. This Agreement may be executed in any number of counterparts,
including facsimile signatures which shall be deemed as original signatures. All
executed counterparts shall constitute one agreement, notwithstanding that all
signatories are not signatories to the original or the same counterpart.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  THE COMPANY         BROWNIE’S MARINE GROUP, INC.         By: /s/ Robert
Carmichael     Robert Carmichael     Chief Executive Officer         THE ADVISOR
        /s/ Wesley P. Siebenthal   WESLEY P. SIEBENTHAL

 

 6 

  

